Citation Nr: 0824992	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-36 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty with the Philippine 
Commonwealth Army from November 24, 1941 to December 14, 1942 
and from August 4, 1943 to August 16, 1943.  He also served 
with the Regular Philippine Army from May 16, 1945 to 
February 6, 1946.  He was a prisoner of war from April 10, 
1942 to December 14, 1942.  The veteran died in July 1985.  
The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

Although the June 2003 rating decision and February 2006 
Statement of the Case reflect that the RO addressed the 
threshold matter of new and material evidence, the Board 
itself must make a determination as to whether evidence is 
new and material before addressing the merits of a claim.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. 
§§ 5108, 7104(b)).  Thus, the question as to whether the 
evidence before the Board is new and material will be 
discussed below.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death was previously denied by an April 1986 
rating.  The appellant did not appeal this determination.

2.  Evidence received since the prior rating decision is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1986 rating decision that denied the claim for 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  Evidence received since April 1986 is new and material to 
a claim for service connection for the cause of the veteran's 
death; the claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision as it relates to the issue 
of reopening the appellant's claim for service connection for 
the cause of the veteran's death, VA's compliance with the 
mandates of the Veterans Claims Assistance Act of 2000 (VCAA) 
need not be discussed.  Any error by VA in complying with the 
requirements of VCAA is not prejudicial to the appellant.  As 
previously indicated, the claim is reopened and the 
underlying claim is being REMANDED to the RO via the AMC for 
further development.

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was denied in April 1986 
because there was no evidence of record linking the veteran's 
causes of death, listed as asphyxia secondary to hemoptysis 
due to pulmonary Koch's infection with possible tuberculoma, 
right, as well as chronic obstructive lung disease and 
uremia, to service.  A rating decision becomes final when a 
claimant does not file a notice of disagreement (NOD) within 
one year after a decision is issued.  38 U.S.C.A. § 7105.  
The appellant did not file an notice of disagreement with the 
April 1986 rating decision.  Therefore, that decision became 
final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
If the Board determines that new and material evidence has 
been submitted, the case must be reopened and evaluated in 
light of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The only 
final disallowance of the appellant's claim for service 
connection for the cause of the veteran's death was the April 
1986 rating decision.  In this regard, it is noted that, 
prior to the June 2003 rating decision on appeal, the 
appellant submitted numerous requests to reopen her claim; 
however, these requests did not result in rating decisions.  
Rather, the RO merely sent the appellant letters informing 
her of the requirement to submit new and material evidence to 
warrant reconsideration of her claim.  Accordingly, the Board 
will consider whether new and material evidence has been 
submitted since the April 1986 rating decision.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  In this 
regard, the Board finds material a copy of a Certificate of 
Death, which lists beriberi as a significant condition 
contributing to the veteran's death.  It is noted that 
beriberi is a condition for which presumptive service 
connection would be granted for a POW, such as the veteran.

As this evidence pertains directly to the question of whether 
the veteran's death was related to service, the Board finds 
this evidence both new and material, and the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is therefore reopened.


ORDER

New and material evidence having been submitted, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is reopened; to this extent 
only, the claim is granted.


REMAND

As the appellant's claim of entitlement to service connection 
for the cause of the veteran's death is now reopened, and as 
there is now medical evidence of record, as cited above, 
showing that beriberi was a significant condition which 
contributed to the veteran's death, the Board finds that 
additional development, to include providing proper VCAA 
notice and obtaining a certified copy of the Certificate of 
Death as well as a medical opinion, must be undertaken in 
this case.  

Specifically, in contrast to the original Certificate of 
Death received in December 1985, the second Certificate of 
Death, which now lists beriberi, is a photocopy and does not 
include the authenticating marks which are on the original.  
As the record contains two death certificates containing 
different information, clarification from the certifying 
agency is required.  

Additionally, if it is determined that the second 
Certification of Death is authentic, a medical opinion based 
on a review of the claims file, to include the veteran's 
medical history, with respect to the findings of beriberi is 
necessary prior to adjudication of this claim.  

However, if it is determined that the second Certificate of 
Death is fraudulent, referral to the Manila VA Office of 
Inspector General is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & West 2007) are fully 
complied with and satisfied regarding the 
issue on appeal.  In particular, the RO 
should notify the appellant of what 
evidence is required to substantiate her 
claim, what evidence, if any, she is to 
submit, and what evidence, if any, VA 
will obtain in accordance with the VCAA.  
See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Any notice given, or 
action taken thereafter, must comply with 
the provisions of the VCAA as well as any 
applicable legal precedent.

2.  The RO should directly contact the 
certifying agency listed on the veteran's 
original certificate of death (Office of 
the Local Civil Registrar) and request a 
certified copy of the veteran's 
certificate of death.  The new original 
certified copy must be received by the RO 
directly from the certifying agency.  The 
claims file must be properly documented 
in this respect.  If no such certificate 
is available, documentation to this 
effect should also be noted in the claims 
file.

3.  If the certified death certificate 
obtained by the RO lists beriberi as a 
significant condition which contributed 
to the veteran's death, the RO should 
forward the veteran's claims file to an 
appropriate physician for review (noting 
the diseases which may be service 
connected on a presumptive basis for 
former POWs) and a medical advisory 
opinion regarding the cause(s) of the 
veteran's death.  Specifically, the 
reviewing physician should (A) determine 
what was/were the likely cause(s) of the 
veteran's death and (B) provide an 
opinion as to whether it is at least as 
likely as not (a 50% or better 
probability) that a disease presumed to 
be associated with former POWs, to 
include beriberi, caused or contributed 
to cause the veteran's death or was an 
antecedent cause of death.  The physician 
must explain the rationale for all 
opinions given.

4.  If the certifying agency contacted by 
the RO with respect to the veteran's 
Certificate of Death provides information 
which reflects that any Certificate of 
Death received from the appellant is 
fraudulent, the appellant's claim should 
be referred to the Manila VA Office of 
Inspector General for investigation.  

5.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SSOC and give the appellant the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


